Repoet of Committee. — William Ramsey Awarded Seat.
In Assembly,
January 29, 1808.
Mr. S. Miller, from the committee of privileges and elections, to whom was referred the memorial of William Ramsey, of the county of* Genesee, praying thafthe seat of Amos Hall, as a member of this House from the counties of Ontario and Genesee, may be vacated and that the memorialist might be admitted thereto, reported : That by the act of the Legislature of the State of Hew York, entitled “An act for regulating elections,” it is declared that the last Tuesday of April in every year shall be the anniversary day on which the election of members of Assembly shall be held ; and that the same shall be continued by adjournment from day to day for three days successively, including the first.
That it appeared to the committee, from the certificate of Sylvester Tiffany, clerk of the county of Ontario, exemplified under the seal of said county, and dated January 18, 1808; that by the aggregate of votes for member of Assembly taken and returned at .the election in, the year 1807, estimating those taken in Hartford, in said county, *23Amos Hall had the number of two thousand two hundred and twenty-three votes.
That it further appeared, both by the affidavits of George W. Jones and Joshua Lovejo.y, and from .the certificate of the said clerk, under the seal of the county, of the date aforesaid, that the poll of the election in the town of Hartford, in said county, was kept open and votes received on four days, to wit: on the 28th, 29th and 30th days of April and on the first day of May in the year aforesaid.
That at the said poll in the town af Hartford one hundred and sixty-nine votes were taken and canvassed for the said Anjos Hall for member of Assembly, and that thirty-one votes were taken and canvassed for the said William Ramsey for member of Assembly.
And inasmuch as it appeared from the said certificates that the poll of election in the town of Hartford was kept open, and votes received and canvassed contrary to the directions of the said act, and that after deducting the votes so illegally taken and canvassed, from those given to the said Amos Hall and William Ramsey respectively at the said election in the said counties, the number of votes for the said Amos Hall would be two thousand and fifty-six, and the number of votes for the said William Ramsey two thousand one hundred and seventy-two; consequently the greater number, or majority of the votes legally given and canvassed would be for the said William Ramsey.
The committee were therefore of the opinion that the seat of the said Amos Hall should be vacated ; and that William Ramsey, the memoralist, was entitled to his seat as a member of this honorable' House, for the said counties of Ontario and Genesee.
Resolved, That the House do agree with the committee in their report.-
Resolved, That the seat of Amos Hall as a member of this House from the counties of Ontario and Genesee be vacated; and that William Ramsey be permitted to take the oaths prescribed by law, and to take his seat as a member of this House from said counties.
Mr. Ramsey appeared in the Assembly Chamber, was duly qualified, and took his seat.
Assembly Journal, 1808, page 35.